107 F.3d 870
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Jay HOOKER, Jr., Plaintiff-Appellant,v.Charles W. BURSON, in his official capacity as TennesseeAttorney General and Reporter;  Riley Darnell, in hisofficial capacity as Tennessee Secretary of State;  BrookThompson, in his official capacity as Coordinator of theDivision of Elections, Tennessee Secretary of State'sOffice;  Penny J. White, in her official capacity asAssociate Justice of the Tennessee Supreme Court andindividually as a candidate for Associate Judge of theTennessee Supreme Court;  William H.D. Fones, in hisofficial capacity as Chief Judge of the Special TennesseeSupreme Court;  Martha S.L. Black, in her official capacityas Associate Judge of the Special Tennessee Supreme Court;Lyn S. Howard, in her official capacity as Associate Judgeof the Special Tennessee Supreme Court;  A.C. Wharton, inhis official capacity as Associate Judge of the SpecialTennessee Supreme Court;  S. Morris Hadden, in his officialcapacity as Associate Judge of the Special Tennessee SupremeCourt, Defendants-Appellees.
No. 96-6030.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1997.

Before:  MARTIN, Chief Judge;  ENGEL and COLE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a denial of a preliminary injunction that would have prohibited state officials from conducting the August 1, 1996 election of a judge of the Tennessee Supreme Court on an uncontested retention basis.


2
While many other issues have been raised, the sole question before us is whether the denial of a preliminary injunction constituted an abuse of discretion.  We find that it did not.


3
ACCORDINGLY, the judgment of the district court is affirmed.